Case: 14-11626    Date Filed: 09/19/2014   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-11626
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cv-01964-WSD



ANDREW HALL,

                                                            Plaintiff-Appellant,

                                   versus

HSBC MORTGAGE SERVICES, INC.,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (September 19, 2014)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 14-11626     Date Filed: 09/19/2014   Page: 2 of 6


      Andrew Hall appeals the district court’s denial of his motion for leave to file

an amended complaint. Hall filed an initial complaint against HSBC Mortgage

Services, Inc. (HSBC) alleging causes of action arising from HSBC’s foreclosure

on Hall’s property and subsequent efforts to evict Hall from the property. After

HSBC filed a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss for

failure to state a claim, the magistrate judge issued a report and recommendation

(R&R) concluding Hall’s complaint should be dismissed. Before the district court

reviewed the magistrate judge’s R&R, Hall filed a motion for leave to amend his

complaint.

      In his proposed amended complaint, Hall alleged that on September 29,

2005, he executed a promissory note and security deed in favor of Fieldstone

Mortgage Company for a loan in the amount of $191,292. Hall alleged that the

loan was subsequently deposited in the HSBC Home Equity Loan Trust 2005-3, of

which U.S. Bank, N.A. was the trustee and HSBC was the servicing agent. In late

2009, Hall defaulted on the loan. On June 25, 2010, the grantee of the security

deed, Mortgage Electronic Registration Systems Inc., assigned all rights, title, and

interest under the security deed to HSBC. Sometime thereafter, HSBC issued

letters to Hall and published a “Notice of Sale Under Power” which stated that Hall

had defaulted on the loan and indicated the property would be sold on July 6, 2010.

The property was then sold in a non-judicial foreclosure sale on that date. In his


                                          2
               Case: 14-11626     Date Filed: 09/19/2014    Page: 3 of 6


proposed amended complaint, Hall alleged that none of the letters HSBC sent him

complied with the notice requirements specified in the security deed for

accelerating repayment of the loan and, further, that HSBC failed to comply with

the statutory notice requirements of O.C.G.A. § 44-14-162.2. Hall asserted claims

for (1) declaratory relief, (2) breach of contract, (3) violation of § 44-14-162.2, (4)

wrongful foreclosure, and (5) violation of the Fair Debt Collection Practices Act.

      The district court dismissed Hall’s initial complaint, finding that it failed to

state a claim for relief. The district court also denied Hall’s motion for leave to file

an amended complaint. This appeal followed.

                            I. STANDARD OF REVIEW

      We review the district court’s denial of a motion for leave to amend for

abuse of discretion, but review de novo the district court’s conclusion that an

amendment to the complaint would be futile. SFM Holdings, Ltd. v. Banc of Am.

Sec., LLC, 600 F.3d 1334, 1336 (11th Cir. 2010). We may affirm the district

court’s judgment on any ground supported by the record. Kernel Records Oy v.

Mosley, 694 F.3d 1294, 1309 (11th Cir. 2012).

                                  II. DISCUSSION

      It is axiomatic that the district court should freely give leave to amend

“when justice so requires.” Fed. R. Civ. P. 15(a); see also Foman v. Davis, 371

U.S. 178, 182 (1962). Nonetheless, “a motion to amend may be denied on


                                           3
               Case: 14-11626     Date Filed: 09/19/2014    Page: 4 of 6


numerous grounds such as undue delay, undue prejudice to the defendants, and

futility of the amendment.” Mann v. Palmer, 713 F.3d 1306, 1316 (11th Cir. 2013)

(quotation omitted).

      Contrary to Hall’s contentions, the district court did not err in determining

that Hall’s proposed amendments to the complaint would be futile. Hall’s

amended complaint would still be subject to dismissal for failure to state a claim,

and the district court was not required to waste its time allowing Hall to file a

legally insufficient pleading. See Mizzaro v. Home Depot, Inc., 544 F.3d 1230,

1255 (11th Cir. 2008) (“Because justice does not require district courts to waste

their time on hopeless cases, leave may be denied if a proposed amendment fails to

correct the deficiencies in the original complaint or otherwise fails to state a

claim.”). Hall’s amended complaint does not contain sufficient factual matter “to

state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quotation omitted). Although Hall claims that the letters and notices

HSBC sent to him did not comply with the notice requirements of the security

deed, Hall nowhere provides the actual content of those letters and did not attach

them as exhibits to his proposed amended complaint. Instead, Hall merely

“tender[ed] naked assertions devoid of further factual enhancement” which did not

allow “the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quotations and alteration omitted). Hall also failed to


                                           4
               Case: 14-11626     Date Filed: 09/19/2014    Page: 5 of 6


plead sufficient facts plausibly raising an inference of causation and damages

stemming from HSBC’s alleged breach of contract. See BAC Home Loans

Servicing, L.P. v. Wedereit, 759 S.E.2d 867, 872 (Ga. Ct. App. July 8, 2014)

(explaining that to prevail on a breach of contract claim, a party must show

damages resulting from a failure to give proper pre-acceleration notice).

      Similarly, Hall’s allegations that HSBC failed to comply with the notice

requirements of O.C.G.A. § 44-14-162.2 and wrongfully foreclosed on the

property did not “raise [his] right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). Hall’s assertions of causation and

damages amount only to conclusory statements and legal conclusions couched as

factual allegations and, as such, do not suffice. See Iqbal, 556 U.S. at 678;

Gregorakos v. Wells Fargo Nat’l Ass’n, 647 S.E.2d 289, 292 (Ga. Ct. App. 2007)

(“In Georgia, a plaintiff asserting a claim of wrongful foreclosure must establish a

legal duty owed to it by the foreclosing party, a breach of that duty, a causal

connection between the breach of that duty and the injury it sustained, and

damages.” (quotation and brackets omitted)). Hall’s purported claim for violations

of § 44-14-162.2 was premised on the assertion that HSBC did not have full

authority to negotiate, amend, and modify the terms of the loan because it was

merely a servicing agent. The Georgia Supreme Court, however, has indicated that

a servicing agent may have full authority within the meaning of § 44-14-162.2, You


                                           5
              Case: 14-11626     Date Filed: 09/19/2014    Page: 6 of 6


v. JP Morgan Chase Bank, 743 S.E.2d 428, 433-34 (Ga. 2013), and HSBC was

specifically assigned both the security deed and the promissory note, as well as all

powers, options, privileges, and immunities arising under those instruments.

      Hall’s allegations regarding violations of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692 et seq., also amounted only to “unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Iqbal, 556 U.S. at 678.

Hall’s conclusory allegations that HSBC wrongfully and deceptively attempted to

collect a debt from him did not allow the district court “to infer more than the mere

possibility of misconduct,” and did not move his claims “across the line from

conceivable to plausible.” Id. at 679-80 (quotations omitted). Accordingly, the

district court was not required to allow Hall to amend his complaint to assert them.

      Finally, because Hall failed to sufficiently plead any claims for relief, his

claim for declaratory relief premised on those claims was also insufficient.

                                III. CONCLUSION

      For the foregoing reasons, we affirm the district court’s decision denying

Hall leave to amend.

      AFFIRMED.




                                          6